Citation Nr: 0732450	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-38 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.  During the 
pendency of the appeal, the claims file was transferred to 
the Atlanta, Georgia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated January 2002, the veteran attributed 
his PTSD to his duties as a cannoneer and Duster driver with 
B Battery, 1st Battalion, 44th Artillery.  The veteran 
indicated that his unit was stationed at eight different Fire 
Support Bases (FSBs) during his tour in Vietnam, and that 
their duty was to assist the FSBs in suppressing nightly 
incoming fire.  He related as an example of his duties an 
incident at FSB Bastogne in April 1970, during which his unit 
was hit with rocket and small arms fire.  During the attack, 
the veteran was responsible for firing a turret gun and 
assisted his unit in firing an estimated 1000 shells at the 
location of the fire.  

In March 2002, the RO contacted the United States Armed 
Forces Center for Research of Unit Records (USASCRUR) (now 
the U.S. Army and Joint Services Records Research Center, or 
JSRRC) in an attempt to verify the veteran's stressors.  In 
February 2003, USASCRUR responded by providing the 
Operational Reports - Lessons Learned of 1st Battalion, 44th 
Artillery, for the periods ending January, April, July and 
October 1970, showing that the various elements of the 
veteran's battalion were often subjected to mortar and rocket 
fire.  According to USASCRUR's cover letter, there was also 
enclosed a historical report submitted by 2nd Battalion, 11th 
Artillery, indicating that 82 millimeter mortar rounds had 
been fired upon FSB Bastogne on April 13, 1970.  The RO 
referenced the particulars of the report in its decision and 
subsequent statement of the case, raising a reasonable 
inference that it reviewed the document when making its 
decision; however, a review of the file does not indicate 
that the document is currently of record.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court determined that 
unit records showing that an area had been under attack while 
the veteran was present there were sufficient to corroborate 
the veteran's account of having come under enemy fire.  Thus, 
the Board finds that a VA examination is necessary to 
determine whether the veteran meets the DSM-IV criteria for 
PTSD based on the verified stressor.

The veteran also referenced as a stressor the daily sight of 
dead bodies along the road.  This stressor is noncombat 
related, and there is not sufficient information to allow for 
VA to attempt to corroborate this stressor.  

The veteran indicated that he received treatment for his PTSD 
at the Orlando Vet Center.  There is no indication that the 
Vet Center treatment records are associated with his claims 
file.  Upon remand, an additional attempt to obtain these 
records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran submit all 
records of medical treatment pertinent to 
PTSD, to include the records of his 
treatment at the Vet Center in Orlando, 
Florida.  

2.   Schedule the veteran for a VA mental 
health examination to determine whether 
he meets the diagnostic criteria for PTSD 
based on the verified stressor of mortar 
attacks.  This is the only verified event 
that may be considered for the purpose of 
establishing a diagnosis of PTSD for VA 
benefits purposes.  The examination 
report should reflect review of pertinent 
material in the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record (being subject to mortar 
attacks at FSB Bastogne) was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
